Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 15/896,676 is presented for examination by the examiner.  Claims 1, 10, and 16 are amended.  Claims 1-4 and 6-21 are pending.

Response to Amendment

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected for the lack of particularly pointing out and distinctly claiming the subject matter.  Claim 10 is directed to a “device” performing a plurality of actions.  However the first transmitting step appears to be from a first server and the second transmitting steps appears to be from a second server.  This conflicts with the claim construction because the actions are supposedly being performed by a single device.  For purposes of examination the claim is interpreted as a system claim instead of a device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visuri (US 20140293829 A1) in view of Naiden (US 20170359216 A1), in further view of Martin (USP 10,200,943 A1).
Regarding claim 1, Visuri teaches one or more non-transitory computer-readable storage media of a mobile device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: receiving, at statically predefined periodic time slots, a set of device configuration data for the mobile device from a server (Visuri, in Para. [0047 and 0086], discloses periodically updating information from the alternative network access provider (ANAP) (i.e. server), where information includes rules and policies, which includes parameters)
selecting a first wireless network by using a first set of network selection policies; (Visuri, in Para. [0035], discloses selecting an access point)
accessing the selected first wireless network using a first set of wireless local area network (WLAN) automatic access parameters and a first set of device configuration data received from the server (Visuri, in Para. [0035, 0047, 0076 and 0086], discloses making a selection based on information, where information includes rules and policies, which includes parameters, where the parameters received at regular intervals (i.e. static) include authorization information (i.e. credentials/configuration data)
receiving at a dynamically determined time slot based on a change in a location of the mobile device, a second set of network selection policies (Visuri, in Para. [0035, 0047 and 0087] and Fig. 3, discloses updating the information based on the change of location, where the information can include rules and policies)
automatically selecting a second wireless network from the second set of wireless networks using the second set of network selection policiesSerial No.: 15/896,676_2_ (Visuri, in Para. [0092] and Fig. 3, discloses determining (i.e. selecting) the best connection)Atty Docket No.: TM.PO450US
Atty/Agent: John H. Linautomatically accessing the selected second wireless network using the second set of WLAN automatic access parameters (Visuri, in Para. [0093] and Fig. 3, discloses transferring the connection to a new connection (i.e. second))
While Visuri teaches the server functionality, Visuri fails to explicitly teach separate configurations.
However, Naiden from the analogous technical field teaches that maintains a separate set of device configuration data for each of a plurality of mobile devices; (Naiden, in Para. [0005], discloses servers providing different configurations for the devices)
wherein the first set of device configuration data is unique to the mobile device (Naiden, in Para. [0030-0032], discloses the configuration data for the device being based on the region and other factors such as user ID (i.e. unique)) 
and a second set of device configuration data received from the server (Naiden, in Para. [0018], discloses the device receiving new configuration data (i.e. second)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri to incorporate the teachings of Naiden, with a motivation to allow devices to behave differently (Naiden, Para. [0005]).  
While Visuri as modified by Naiden teaches the first server functionality, Visuri as modified by Naiden fails to explicitly teach the access parameters from a second server that maintains location-based device configuration data including at least one authentication credential used to authenticate the mobile device.
However, Martin from the analogous technical field teaches receiving at a dynamically determined time slot based on a change in a location of the mobile device (col. 11, lines 13-17) a second set of wireless local area network WLAN automatic access parameters from second server that maintains location-based device configuration data; wherein the second set of WLAN automatic access parameters comprises at least one authentication credential used to authenticate the mobile device to each of a second set of wireless networks (col 12, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden to incorporate the teachings of Martin, with a motivation to enable secure information and improve handoff (Martin, Para. [0001 and 0076]).  
Regarding claim 2, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1.
Martin further teaches wherein the set of WLAN automatic access parameters comprises protocol or authentication data for enabling the mobile device to access the first selected wireless network (Martin, col. 12, lines 10-16).
Regarding claim 3, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1.
Visuri further teaches wherein the first or second set of network selection policies comprises a list of wireless access points that are identified based on a current location of the mobile device (Visuri, in Para. [0087], discloses a list of access points in the vicinity).
Regarding claim 4, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1.
Martin further teaches wherein the first and second sets of device configuration data are received from a service entitlement server (SES) server (Martin, discloses a server (i.e. ANDSF) which provides information related to the network selection process, fig. 4, elements206-209).
Regarding claim 6, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1.
Martin further teaches wherein the first set of device configuration data comprises device access network query protocol (ANQP) parameters based on device configuration extensible markup language (XML) file (Martin, col. 12, lines 50-55, discloses using ANQP and XML).
Regarding claim 7, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1.
Visuri further teaches wherein the first and second sets of network selection polices are received from an access network query protocol (ANDSF) server (Visuri, in Para. [0257-0258], discloses alternative network access system (ANAPS) (i.e. ANDSF) with a server).
Regarding claim 8, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1
Visuri further teaches wherein the statically predefined periodic time slots are determined without regard to the location of the mobile device (Visuri, in Para. [0086], discloses periodically updating information, which is not tied to location).
Regarding claim 9, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1
Visuri further teaches wherein the first and second sets of WLAN automatic access parameters are different sets of Passpoint parameters (Visuri, in Para. [0275], discloses using Passpoint).


Regarding claim 10, it is rejected for the same reasons as claim 1.

Regarding claim 11, Visuri as modified by Naiden and Martin teaches the computing device of claim 10.
Visuri further teaches wherein the statically predefined time periodic slots are determined without regard to the location of the mobile device (Visuri, in Para. [0257-0258], discloses alternative network access system (ANAPS) (i.e. ANDSF) with a server).
Regarding claim 13, Visuri as modified by Naiden and Martin teaches the computing device of claim 10.
Martin further teaches wherein the set of transmitted device configuration data is specific to the mobile device (Martin, Fig. 4, elements 206-209; discloses a configuring a specific device).
Regarding claim 15, Visuri as modified by Naiden and Martin the computing device of claim 10.
Martin further teaches wherein first type of information further comprises access network query protocol (ANDSF) policy (Martin, col. 12, lines 10-12; discloses ANDSF capabilities).
Regarding claim 21, Visuri as modified by Naiden and Martin teaches the one or more non-transitory computer-readable storage media of claim 1.
Martin further teaches wherein the second set of wireless local area network (WLAN) automatic access parameters is received prior to the selection of the second wireless network from the second set of wireless networks (Martin, col. 12, lines 19-24; discloses exchanging information before selecting a network).

As per claims 16-20, these claims recite a token method to perform the steps as recited by the non-transitory computer readable medium of claims 1-4 and 7, and has limitations that are similar to those of claims 1-4 and 7, thus is rejected with the same rationale applied against claims 1-4 and 7.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Visuri in view of Naiden and Martin and in further view of Khanduri (US 20180160256 A1).
Regarding claim 12, Visuri as modified by Naiden and Martin teaches the computing device of claim 10.
While Visuri as modified by Naiden and Martin teaches configuration, Visuri as modified by Naiden and Martin fails to explicitly teach group configuration.
However, Khanduri from the analogous technical field teaches wherein the transmitted first set of device configuration data is common to a group of mobile devices (Khanduri, in Para. [0033], discloses configuring devices as a set (i.e. group)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden and Martin to incorporate the teachings of Khanduri, with a motivation to conduct a switch and update security parameters (Khanduri, Para. [0030 and 0040]).  
Regarding claim 14, Visuri as modified by Naiden and Martin teaches the computing device of claim 10.
While Visuri as modified by Naiden and Martin teaches parameters, Visuri as modified by Naiden and Martin fails to explicitly comparing parameters.
However, Khanduri from the analogous technical field teaches further comprising determining whether there is a mismatch between the first set of WLAN automatic access parameters and the first set of WLAN automatic access parameters and modifying the second set of WLAN automatic access parameters to match the second set of WLAN automatic access parameters (Khanduri, in Para. [0033], discloses updating parameters to match parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visuri as modified by Naiden and Martin to incorporate the teachings of Khanduri, with a motivation to select between devices with the same configuration (Khanduri, Para. [0058]).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431